Citation Nr: 0821278	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-21 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a separate disability rating for orthostatic 
hypotension as being a separate and distinct disability from 
service-connected hypertension. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1988 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.   

In February 2007, a hearing was held before the undersigned 
Veterans Law Judge who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.

The case was previously before the Board in September 2007, 
when it was remanded for additional adjudication.  The Board 
now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  Service connection has been granted for hypertension.

2.  Orthostatic hypotension has been included as a symptom of 
the veteran's service-connected hypertension.

3.  The evidence of record indicates that the symptoms of 
orthostatic hypertension are distinct from the symptoms of 
hypertension.  

4.  Orthostatic hypotension is manifested by occasional 
dizziness upon changing positions; there is no evidence of 
occasional staggering..




CONCLUSION OF LAW

The criteria for a separate 10 percent disability rating, for 
orthostatic hypotension, have been met for the entire 
duration of this appeal. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.25, 4.14, 4.87, 
4.104 and Diagnostic Codes 6204, 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran's claim was initially for service 
connection for orthostatic hypotension.  Notice with respect 
to the claim for service connection was provided to the 
veteran in a letter dated March 2003.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information was not specifically provided to the veteran with 
respect to the claim for orthostatic hypertension.  

Here, the veteran is challenging the initial disability 
rating assigned for his service-connected orthostatic 
hypotension.  Specifically, this disability was combined with 
his service-connected hypertension and a 10 percent 
disability rating was assigned.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Again, this case involves the assignment of 
an initial disability rating upon the grant of service 
connection so these requirements are not applicable in the 
instant case.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  his 
contentions and hearing testimony; service medical records; 
private medical treatment records; VA medical treatment 
records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the veteran's claims 
for a separate disability rating for his service-connected 
orthostatic hypotension.  

II.  Separate Disability Rating

An October 2002 rating decision granted service connection 
for hypertension, effective November 2001.  An April 2004 
Decision Review Officer (DRO) decision granted service 
connection for orthostatic hypotension as being part of the 
veteran's service-connected hypertension disability.  Since 
that point the veteran has claimed that the hypotension 
should have a separate, and compensable, disability rating.   

Review of the claims file reveals that there are three 
disabilities involved:  

First the veteran has hypertension, high blood pressure, 
which is a service-connected disability.  

Second, the veteran has been diagnosed as having micturition 
syncope.  This is defined as "brief loss of consciousness 
during or immediately after micturition, associated with 
rising from bed at night to urinate; it may be a form of 
orthostatic hypotension."  Dorland's Illustrated Medical 
Dictionary 1628 (27th ed. 1988).  Service connection for this 
disability has been repeatedly denied as either being 
congenital, or pre-existing service and not being aggravated 
by service.  

Third, the veteran has been diagnosed as having orthostatic 
hypotension.  This is defined as "a fall in blood pressure 
associated with dizziness, syncope, and blurred vision 
occurring upon standing or when standing motionless in a 
fixed position; it can be acquired or idiopathic, transient 
or chronic, and occur alone or secondary to a disorder of the 
central nervous system, such as the Shy-Drager syndrome."  
Dorland's Illustrated Medical Dictionary 808-09 (27th ed. 
1988).  Service connection for this disability was granted by 
the April 2004 DRO decision.  Specifically, orthostatic 
hypotension was service-connected as part of the veteran's 
service-connected hypertension and a 10 percent disability 
rating for hypertension was assigned.   

In a February 2005 VA medical opinion the physician 
specifically indicated that there was no relationship between 
the veteran's service-connected hypertension and the 
orthostatic hypotension.  However, the medical opinion also 
indicated that the orthostatic hypotension and micturition 
syncope were "likely intertwined in this particular 
patient."  

An April 2005 VA medical opinion indicates that the diagnoses 
of orthostatic hypertension on the 1995 VA examination report 
was made from the veteran's report of history alone.  The 
physician further stated that there is no evidence that the 
veteran's hypertension aggravates his orthostatic hypotension 
or micturition syncope and that there is no relationship of 
his hypertension and the orthostatic hypotension or 
micturition syncope.

In January 2005, the veteran's wife submitted a letter in 
which she stated she observed the symptoms of orthostatic 
hypotension experienced by her husband such as tachycardia 
and low blood pressure.  She further states that orthostatic 
hypotension symptoms limit the veteran's level of functioning 
at work and at home.  She also set forth the current symptoms 
of micturition syncope that she witnessed.  Finally, she 
indicates that she is a registered nurse.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran and his wife.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a). Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disability. Layno; 38 
C.F.R. § 3.159(a)(2).  The veteran's wife, as a nurse, is 
also competent to testify to the veteran's symptoms of 
lightheadedness and low blood pressure.  However, in its role 
as a finder of fact, the Board may weigh the absence of 
contemporaneous records in accessing the credibility 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  In the instant case there is a complete 
absence of any objective medical evidence, other than the 
wife's statements, documenting any symptoms of orthostatic 
hypotension subsequent to service.  

In February 2007, the veteran presented sworn testimony 
before the undersigned Veterans Law Judge.  He testified that 
his private physician was treating him for both his 
hypertension and his orthostatic hypotension, but that no 
medication was prescribed for the hypotension as it would be 
detrimental to the treatment of his hypertension.  However, 
the Board notes that there are several letters of record from 
the physician identified by the veteran in the hearing.  
These letters only indicate treatment for hypertension, and 
do not document any complaints of, or treatment for 
orthostatic hypertension at any point subsequent to service.  

Service connection is in effect for "hypertension with 
orthostatic hypertension by history" at a 10 percent 
disability rating under Diagnostic Code 7101.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  The veteran asserts a 
separate disability rating for his orthostatic hypertension 
is warranted.  It is highly questionable, based upon the 
medical evidence of record, whether service connection should 
have been granted.  Nevertheless the Board is constrained by 
the phrasing of the disability on the rating decision.  

As the current appeal arose from the initially assigned 
rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25.  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  However, 
it is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
on of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (where a veteran with a service- 
connected facial injury sought an increased rating, the 
veteran's disability was to be properly assigned compensable 
ratings under separate codes for disfigurement, tender and 
painful scars and muscle injury).

The veteran's hypertension is rated at 10 percent under 
Diagnostic Code 7101.  Hypertension, is elevated blood 
pressure.  As noted above, orthostatic hypotension is a fall 
in blood pressure resulting from positional changes to the 
body such as upon standing up from a sitting position.  As 
such, the two disabilities appear to be almost polar 
opposites in the nature of disability and symptoms produced.  

The Board has reviewed the entire record.  The evidence of 
record establishes that hypertension and hypotension are 
disabilities manifested by almost opposite symptoms.  
Hypertension indicates increased blood pressure, while 
orthostatic hypotension is a decrease  in blood pressure 
associated with dizziness, syncope, and blurred vision 
occurring with change of body position.  Since service 
connection has been established for hypotension by the April 
2004 DRO decision, a separate disability rating is warranted 
as the symptoms are distinct from those exhibited by the 
service-connected hypertension.  The Board reached this 
conclusion, in part, based on the fact that the Board can 
find no support in the medical evidence of record for the 
RO's April 2004 determination that orthostatic hypotension is 
"part and parcel of his service connected hypertension, or a 
symptom of uncontrolled hypertension."  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (the Board may not base a 
decision on its own unsubstantiated medical conclusions).  In 
fact, the competent medical evidence indicates that the two 
conditions are not related.  Accordingly, a separate rating 
must be assigned.

There is no Diagnostic Code for the rating of orthostatic 
hypotension.  When a disability is encountered that is not 
listed in the rating schedule it is permissible to rate under 
a closely related disease or injury in which the functions 
affected, the anatomical location and the symptomatology are 
closely analogous to the condition actually suffered from.  
38 C.F.R. § 4.20 (2007).

The veteran asserts that he warrants a separate, 10 percent 
disability rating for his orthostatic hypotension by analogy 
under Diagnostic Code 6204 for peripheral vestibular 
disorders.  A 10 percent disability rating contemplates 
occasional dizziness.  The maximum schedular rating of 30 
percent requires dizziness and occasional staggering. 
Diagnostic Code 6204 (2007).

While the veteran's wife asserts that the orthostatic 
hypotension results in tachycardia and low blood pressure, 
there is no actual objective medical evidence of either 
symptom.  The veteran asserted in a December 2002 statement 
that he continued to experience fluctuations of blood 
pressure when changing positions.  In June 2003, he reported 
that he experienced fluctuation in blood pressure when 
changing positions, dizziness and episodes of fainting.  In 
January 2005, he asserts that he must change positions from 
lying to sitting to standing very slowly, thus severely 
limiting my response time to different situations as they may 
arise in the work place and in his home.  His dizziness 
caused him to live in fear of falling, blacking out and/or 
fainting.  However, review of the medical evidence of record 
reveals that the diagnosis of orthostatic hypertension has 
been made primarily by history.  None of the private 
physician's records or statements included diagnoses of 
orthostatic hypotension.  However, resolving all doubt in 
this case in the favor of the veteran, the Board finds that a 
separate 10 percent rating is warranted for the entire 
duration of this appeal based on the veteran's credible 
reports of dizziness due to positional changes.  A higher 
evaluation of 30 percent is not warranted as occasional 
staggering due to orthostatic hypotension is not shown by any 
evidence of record.  

In summary, the evidence supports the assignment of a 
separate 10 percent disability rating for orthostatic 
hypotension as a distinct disability from hypertension.  
However, the preponderance of the evidence is against the 
assignment of a 30 percent disability rating for orthostatic 
hypotension.  


ORDER

A separate 10 percent disability rating for orthostatic 
hypotension, is granted for the entire duration of this 
appeal period, subject to the law and regulations governing 
the grant of monetary benefits.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


